 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL XAVIER BELL,                            Case No. 2:17-cv-00063-MCE-CKD
12                         Plaintiff,
13          v.                                       ORDER SETTING SETTLEMENT
                                                     CONFERENCE
14   MARTEL, et al.,
15                         Defendants.
16
17         Plaintiff is a state prisoner proceeding pro se in an action brought under 42
18   U.S.C. § 1983. The court has determined that this case will benefit from a settlement
19   conference. Therefore, this case will be referred to Magistrate Judge Rozella A.
20   Oliver to conduct a settlement conference on May 17, 2019 at 1:30 p.m. Counsel for
21   defendants shall personally appear.
22         In accordance with the above, IT IS HEREBY ORDERED that:
23         1. This case is set for a settlement conference before Magistrate Judge Rozella
24               A. Oliver on May 17, 2019 at 1:30 p.m. at 255 East Temple Street, Los
25               Angeles, CA, Courtroom 590.
26         2. A representative with full and unlimited authority to negotiate and enter
27               into a binding settlement on the defendants’ behalf shall attend in person
28               by video-conference or telephone.
 1   3. Those in attendance must be prepared to discuss the claims, defenses and
 2      damages. The failure of any counsel, party or authorized person subject to
 3      this order to appear in person may result in the imposition of sanctions. In
 4      addition, the conference will not proceed and will be reset to another date.
 5   4. Defendants    shall    email    a   confidential     settlement    statement   to
 6      RAO_Chambers@cacd.uscourts.gov by May 14, 2019.                    Plaintiff may
 7      submit an optional confidential settlement statement. Plaintiff shall mail
 8      any statement Attn: Magistrate Judge Rozella A. Oliver, United States
 9      Courthouse, 255 E. Temple Street, Los Angeles, CA 90012 so it arrives no
10      later than May 14, 2019. The envelope shall be marked “CONFIDENTIAL
11      SETTLEMENT STATEMENT.” Settlement statements should NOT be
12      filed with the Clerk of the Court NOR served on any other party. The
13      confidential settlement statement shall be no longer than seven pages in
14      length, typed or neatly printed, and include the following:
15         a. A brief statement of the facts of the case, including each party’s
16            claims and defenses.
17         b. The relief sought.
18         c. A summary of the proceedings to date. The Statement shall also set
19            forth the date(s) any party filed or intends to file any dispositive
20            motion.
21         d. A history of past settlement discussions, offers, and demands.
22         e. A forthright evaluation of the party’s likelihood of prevailing on each
23            of his, her, or its claims and/or defenses.
24         f. The approximate amount of attorney’s fees, time and costs expended
25            to date, and an estimate of the fees, time and costs to be expended
26            for (i) further discovery; (ii) pretrial; and (iii) trial.
27         g. The party’s evaluation of the terms on which the case could be settled
28            reasonably and fairly, taking into account the litigation position and
                                            2
 1                 settlement position of the other side.
 2              h. Any other relevant circumstances that counsel believe will assist the
 3                 Court in conducting the settlement conference.
 4        5. The Clerk of the Court is directed to serve a copy of this order on the Los
 5           Angeles County Sheriff and the Litigation Coordinator at Men’s Central
 6           Jail by email.
 7        IT IS SO ORDERED.
 8   Dated: May 6, 2019
                                             _____________________________________
 9                                           CAROLYN K. DELANEY
10                                           UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
